Exhibit 10.4

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was

Filed Separately With The Securities And Exchange Commission.

AMENDMENT NO. 2 TO RESIDUAL PURCHASE AGREEMENT

This Amendment No. 2 to Residual Purchase Agreement (this “Amendment”), dated
July 29, 2011 (“Effective Date”), is between Calpian, Inc., a Texas corporation
(“Purchaser”), and Cooper and Schifrin, LLC, an Ohio limited liability company
(“Seller”) and amends that certain Residual Purchase Agreement between Purchaser
and Seller dated December 31, 2010 as amended by Amendment No. 1 thereto dated
January 25, 2011 (as previously amended, the “Agreement”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning assigned to
them in the Agreement.

RECITALS

A. Seller and Purchaser have entered into and consummated the transactions
contemplated by the Agreement, and now wish to amend the Agreement.

B. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. The Agreement is hereby amended as follows:

Purchase and Sale of Residuals. Seller hereby exercises its right to sell
additional Residuals pursuant to Exhibit I of the Agreement, and Purchaser
hereby agrees to purchase such Residuals (the “Additional Residuals”). To the
extent of a conflict between the terms of Exhibit I of the Agreement and this
Amendment, the provisions of this Amendment shall control. For consideration of
$280,000 cash being paid concurrently with the execution of this Amendment, the
[* * *] under the Agreement is hereby increased from [* * *] to [* * *], such
amount, as increased, shall be considered the [* * *] for all purposes under the
Agreement and the amount of the Additional Residuals is [* * *]. Purchaser and
Seller shall amend the Escrow Agreement with the Escrow Agent to reflect the
increased amount to be paid as the [* * *]. Purchaser shall receive the payment
for the increased amount of Purchased Residuals beginning with the payment made
for the month of July 2011 (to be received in August 2011). The Agreement shall
apply to the Additional Residuals in all respects as though the Additional
Residuals were part of the original transaction, except that any time periods in
the Agreement shall, as they apply to the Additional Residuals, be computed from
the Effective Date. All Representations and Warranties of Purchaser and Seller
shall, as to the Additional Residuals, be reaffirmed as of the Effective Date.
In addition, the Additional Residuals shall be subject to the [* * *] set forth
in EXHIBIT G of the Agreement for a period of forty two (42) months after
acquisition of the Additional Residuals. In consideration of the Seller’s [* *
*] and Seller’s performance of the [* * *], Purchaser hereby agrees to issue to
Seller concurrently with the execution of this Amendment an additional 12,308
shares of Purchaser’s common stock, which shares shall be included in the
definition of [* * *] under the Agreement for all purposes. In order to secure
its [* * *] with respect to the additional [* * *], Seller does hereby grant
Purchaser a security interest in and to the 12,308 additional shares of [* * *]
and Seller and Purchaser agree to enter into a stock pledge agreement in
substantially the same form as already executed by the parties with respect to
the security interest granted



--------------------------------------------------------------------------------

hereunder. In addition, Seller shall execute and deliver a Subscription
Agreement and a Lockup Agreement with respect to the additional shares of [* *
*]. Purchaser agrees and acknowledges that it will not impose any restrictions
on transfer with respect to any stock issued to Seller under this Amendment
other than under the aforementioned stock pledge agreement, the Subscription
Agreement and the Lockup Agreement (if applicable) or under applicable Federal
and state securities laws.

2. The remainder of the Agreement shall be unchanged by this Amendment.

Executed to be effective as of the Effective Date.

 

Cooper and Schifrin, LLC

/s/ Kevin Schifrin

By: Kevin Schifrin Its: Managing Member Calpian, Inc.

/s/ Craig A. Jessen

By: Craig A. Jessen Its: President